Citation Nr: 1623860	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  07-36 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to April 1970.  He was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This case has a somewhat long procedural history.  In May 2011, the Board found that the Veteran had, in fact, appealed his initial disability rating, as assigned in the April 2006 rating decision.  However, the RO had only adjudicated the claim from March 2007 and therefore a remand was necessary so that the RO could consider the claim in its entirety in the first instance.  

In April 2013, the Board found that a claim for TDIU had been raised by the record, but not fully developed by the RO.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore it issued a new remand so that the claim for TDIU could be adjudicated.  The increased rating claim for PTSD was remanded as intertwined with the issue of entitlement to TDIU.

In September 2015, the matter again returned to the Board, at which time the Board issued a third remand, this time so that the RO could ensure that the Veteran's complete Social Security Administration (SSA) records could be associated with the claims file, as well as any additional development deemed necessary be carried out.  Following that remand, the RO associated the Veteran's SSA records with the file and obtained an additional VA examination, which the Board finds complied with its prior remand orders.  The claim has been appropriately returned to the Board at this time.  



FINDINGS OF FACT

1. Since November 17, 2004, the Veteran's PTSD was manifested by symptomatology resulting in social and occupational impairment with reduced reliability and productivity.  

2. The competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disabilities, alone, are not of such nature and/or severity as to prevent him from securing or following any substantially gainful employment.


CONCLUSIONS OF LAW

1. From November 17, 2004, the criteria for a rating higher than 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2. The criteria for entitlement to TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of letters sent in December 2005, March 2006, March 2007, May 2011, and September 2013.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (stating that notice timing defect may be cured by the issuance of fully compliant notification following readjudication of the claim).   

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, SSA records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015), which provides the rating criteria for mental health disorders.   The Veteran's PTSD is presently rated as 50 percent disabling from November 17, 2004.  It is the Veteran's contention that his PTSD has caused more significant symptoms than the present rating compensates.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a) (2015).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A GAF score of 41-50 is defined as: "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work)."  A GAF score of 51-60 is defined as : "[m]oderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 61-70 is defined as: "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated "DSM-5." According to the DSM-5, clinicians do not typically assess GAF scores. The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  However, as discussed in the introduction above, this increased rating claim has a long procedural history; it was originally certified to the Board on February 14, 2008.  Thus, the DSM-5 is inapplicable to this case and the Board will continue to adjudicate the matter using the DSM-IV criteria.  Therefore, in reviewing the evidence of record, the Board will consider the assigned GAF scores of record.  In doing so, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The evidence of record reflects that on November 17, 2004, the Veteran submitted a PTSD assessment from the Pensacola Vet Center which found him to have a diagnosis of PTSD.  A letter dated October 30, 2004, by a certified social worker from the Pensacola Vet Center stated that the Veteran's PTSD was moderate to severe in nature.  That letter reported a flat and subdued affect, high levels of hyper-arousal, and little emotional control with regard to his symptoms or his sense of future or self-worth.  He reportedly experienced anxiety and sleep disturbances due to nightmares.  He engaged in avoidance behavior as to his trauma.  He experienced severe guilt and lack of self-worth  He did report having a good relationship with his immediate family, particularly a brother.  The social worker opined that he did not believe the Veteran would be able to maintain any level of normal employment in the foreseeable future, although he seeks out jobs that are dangerous, for example, overseas security positions.  Other evidence of record, including the Veteran's own assertions, indicates that the Veteran was employed full-time at that time.

VA treatment records from October 2005 state that the Veteran presented with good hygiene and casual dress.  Mood was eurythmic and affect appropriate.  Though process was organized and linear.  Judgment and insight were fair.  Speech and memory were within normal limits.  GAF was 65, indicating some mild symptoms.  (see Medical Treatment Records, 9/19/2007, p. 37).

In February 2006, the Veteran was afforded an initial PTSD evaluation from a VA facility.  The Veteran reported being married to his fourth wife since 1995.  He enjoyed a fairly good relationship with his three children.  He denied a history of heavy drug or alcohol use and legal problems.  He arrived early for his appointment, neatly dressed and demonstrating good personal hygiene. He was pleasant, polite, and cooperative.  Mood was anxious and dysphoric.  Affect was congruent.  He seemed tense throughout the examination with a very rigid posture.  Thought content and processes were normal.  No evidence of delusions or hallucinations were found or reported.  He maintained eye contact throughout the session.  No inappropriate behavior was noted.  He denied suicidal or homicidal ideation.  He was alert and oriented.  No evidence of gross memory loss or impairment was found.  Speech was linear and coherent.  He was soft spoken, but speech was at a normal rate.  He did report avoidance efforts with regard to experiences which might remind him of his military service.  He also reported diminished interest in significant activities and feelings of detachment from others.  He was assigned a GAF score of 55, indicating moderate symptoms.  

A letter from the Chattanooga Vet Center dated in February 2007 reported worsening of the Veterans PTSD symptoms over the prior six months.  That letter indicated that the Veteran's medical problems related to his ankles made it impossible for him to return to his previous employment, increasing his feelings of low self-esteem.  Particularly, the increase in pain had exacerbated his PTSD symptoms.  His need to isolate had increased, and when in a stressful situation he could become confused with directions.  His affect is flat and subdued except when angered.  He continued to experience hyper-arousal and anxiety with nightmares.  He reported having difficulty with interpersonal relationships with the exception of counseling at the Vet Center and with his immediate family.  He displayed severe guilt and lack of self-worth.  As a result of increased severity of PTSD symptoms and decrease in his physical health, the social worker did not believe he would be able to maintain sustainable employment for the foreseeable future.  Of note, that letter indicated that the author did not presently treat the Veteran for PTSD, having moved to a different state several months prior, but had spoken with the Veteran recently.

An April 2007 VA examination indicates that the Veteran was presently unemployed, having last worked in May 2006.  He had been working at a correction facility, but left to take overseas work, which he reported feeling better doing.  However, significant problems with his right ankle occurred and he was forced to leave Afghanistan because he could not pass a physical examination.  The Veteran was actively weighing options to return overseas for work at that time.  He also was thinking about going back to school and taking some online courses in order to keep himself busy, and also to get retrained for an occupation that might take him back overseas in some capacity that would allow for his ankle disability.  He reported that treatment had been helpful with his PTSD symptoms.  He reported being in contact with his children, although they are not overly close.  He reported ongoing sleep disturbances.  He reported continued issues with hyper-vigilance and avoidance of war movies and other things which might remind him of Vietnam.  He reported not socializing much, preferring to stay home.  He reported a passive instance of suicidal ideation in December 2006, but denied any further thoughts of wanting to hurt himself and reported that he was currently abstaining from drugs and alcohol.  He was cleanly dressed and neatly groomed with good personal hygiene.  He walked slowly with a brace on his right ankle.  He was pleasant and cooperative.  Mood was dysphoric.  Affect was flat.  There was some evidence of psychomotor retardation.  Thought content and process was within normal limits.  No evidence of delusion or hallucinations was noted.  Behavior was appropriate.  Eye contact was maintained.  He denied homicidal ideation. He was alert and oriented.  No gross memory loss or impairment was noted.  Speech was linear and coherent with normal rate and volume.  There was not significant impairment in judgement and the examiner opined that he was competent to manage his own finances.  He was assigned a GAF score of 54, indicating moderate symptoms.  

A September 2007 VA treatment note indicated that the Veteran was neatly dressed with good personal hygiene, pleasant and cooperative.  Mood was dysphoric; affect congruent and constricted.  Thought content and process was within normal limits.  No evidence of delusions or hallucinations was found and he maintained good eye contact.  No inappropriate behavior was noted and he denied suicidal or homicidal ideation.  No evidence of gross memory loss or impairment was noted.  Speech was normal, linear and coherent.  GAF score was 52, indicating moderate symptoms.  (see Medical Treatment Records, 9/19/2007, p. 7).

A May 2008 statement from the Veteran indicated increased feelings of depression and trouble with concentration.  He also reported sleeping less and having more nightmares.  He reported coping with alcohol.  

VA treatment records dated between November and December 2009 indicate symptoms such as depressed mood, anhedonia, hopelessness, lethargy, agitation, anxiety, boredom, guilt and shame, anger, alienation, emptiness and doom.  GAF scores of 44 and 45 were assigned, indicating serious symptoms.  Those treatment records do not address whether these symptoms were attributable to his PTSD alone, or another non-service-connected psychiatric condition.  (see Medical Treatment Records, 1/13/2012, p. 72-78).

In August 2011, the Veteran was afforded a new VA examination.  The examiner found the Veteran to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Mood symptoms such as anhedonia, isolation, sleep disturbances and concentration difficulties could be attributed to any of the Veteran's Axis I diagnoses (including depression, anxiety and alcohol abuse, as well as PTSD), while hypervigilance and avoidance symptoms most likely were the result of his PTSD alone.  He reported being married in a good relationship.  He reported having two friends whom he saw a couple times per year.  He reported having a good relationship with one daughter in New York, whom he visits, but reported being estranged from his other daughter following an argument.  He also reported speaking with his last remaining sibling (two others were deceased) approximately once per month.  He reported retiring from overseas work due to ankle deterioration, specifically being unable to pass a physical to go overseas.  Symptoms included depressed mood, anxiety, suspiciousness, sleep impairment, mild memory loss (forgetting names, directions, or recent events), disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He was capable of managing his financial affairs.  He appeared neatly groomed and was cooperative with the examination.  He walked with a cane.  He was awake, alert, and oriented to person, place, time, and situation.  Mood was dysphoric with mildly constricted affect.  Speech was regular and spontaneous.  Insight and judgment were grossly intact.  Memory and attention were within normal limits.  He denied suicidal and homicidal ideation, delusions, and hallucinations.  GAF was 60, indicating moderate symptoms.  

On October 2013, the Veteran was again given a VA examination.  The Veteran was found to have occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  He reported being married and in a good relationship with his spouse.  He also reported a good relationship with his two adult children and getting along "pretty good with the people I know outside of family."  He reported being unemployed due to the deterioration of his leg.  He was alert and fully oriented.  Speech was normal.  Though content and process was unremarkable.  Mood was moderately dysphoric with generally constricted affect.  He seemed distressed by physical strain.  Hallucination and delusions were denied.  He denied suicidal and homicidal ideation.  No observable impairment in attention, concentration or memory was found.  Symptoms included anxiety and chronic sleep impairment.  He was capable of managing his financial affairs.  A GAF score was not assigned.  (see CAPRI records in VVA, 11/8/2013).

In January 2016, the Veteran was again afforded a VA examination.  The examiner found the Veteran to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner opined that it was not possible to differentiate what portion of the occupational and social impairment was caused by his PTSD alone, as opposed to his other non-service-connected conditions.  The Veteran reported being married and in a good relationship with his spouse.  He reported not having spoken to either of his adult children in approximately three years, although he did live with his adult step daughter and 4 year old grandchild.  He reported no regular involvement in hobbies or social activities.  Primary recorded symptoms were depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in maintaining effective work and social relationships.  He was casually dressed with good grooming and hygiene.  He ambulated with assistance of a rolling walker.  He interacted in a calm, polite manner.  Affect was restricted.  He did not appear unusually anxious.  Speech was normal and easily understood.  Thought processes were logical and goal-directed.  There were no signed of psychosis or unusual behavior.  The examiner opined that the Veteran's PTSD would cause some difficulty in completing complex tasks due to reduced concentration and tiredness, but there was no evidence of a formal thought disorder and he was able to understand basic verbal instructions and express himself.  His irritability and anxiety would likely cause difficulty working in a public or high stress setting.  As this examination was conducted in convention with the DSM-5 criteria, no GAF score was assigned.

In light of the above, the Board finds that the Veteran's PTSD has been appropriately rated as 50 percent disabling from November 17, 2004.  The evidence of record reflects that the Veteran's PTSD had manifested with symptoms such as depression, anxiety, disturbances of mood, and difficulty in establishing and maintaining effective work and social relationships.   

While the Board does note that the Veteran's GAF scores have indicated moderate to severe symptoms at times, the Board finds those be less probative of the severity of his PTSD than the actual report of his symptomatology described throughout his extensive medical records.  Particularly, the Veteran has not been shown to have the type of serious symptoms anticipated by such low GAF scores, such as suicidal ideation, severe obsessional rituals, or frequent shoplifting.  Neither has he shown severe social or occupational impairment.  Rather, he has generally been shown to behave appropriately.  Particularly, while he has not been employed since August 2006, prior to that time he maintained full-time employment.  Further, there is no indication that he was forced to quit his job due to his PTSD, but rather retired due to being unable to complete a physical for the type of job he desired, the result of a deteriorating right ankle condition.  

When making a determination with regards to a 70 percent rating, the Board must first consider the Veteran's symptomatology.  However, the regulations also require an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  These areas include work, school, family relationships, judgment, thinking, and mood.  38 C.F.R. § 4.130, DC 9411.  In this case, the Board finds that the evidence does not more nearly approximate deficiencies in the 6 areas just noted.  Generally, the record reflects that the Veteran has been able to engage in conversation and treatment and has the ability to form and maintain social and family relationships.  He is married and maintains a good relationship with his spouse.  He has reported good relationships with friends and family.  With the exception of one fleeting episode in December 2006, he has never reported suicidal or homicidal ideation or intent.  While he has been noted to have temper issues, he has never engaged in periods of violence or physical altercation.  All in all, while his symptoms have been shown to impact his mood and his ability to work, there is no indication that the impairment from his symptoms have caused deficiencies in family, school, judgment, or thinking.  Thus a 70 percent evaluation is not warranted.  38 C.F.R. § 4.130, DC 9411.

The Board has also considered whether the Veteran's PTSD has resulted in total social and occupational impairment for any period of time such that a 100 percent schedular evaluation is warranted, but finds that it has not.  Particularly, there were no indications of gross impairment of thought processes or communication and no signs of persistent delusions or hallucinations.  He has never been found to be a danger to himself or others and maintained at least minimal, if not generally good personal hygiene.  Finally, during that period of time, there was no indication that the Veteran suffered memory loss for names of close relatives, his own occupation, or his own name.  Accordingly, there is presently no evidence in the record upon which upon which to assign a 100 percent rating at any point in time on appeal.  See 38 C.F.R. § 4.130, DC 9411 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders).    

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 
22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the rating criteria contemplate the Veteran's psychiatric disability the Veteran's service-connected psychiatric disability is productive of symptoms specifically identified in the Rating Schedule, such as hyperarousal, anxiety, sleeplessness, his disturbances in mood (low sense of self-worth), social difficulty.  Thus, thus the manifestations of his PTSD are contemplated by the schedular rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disability and referral for consideration of extraschedular rating is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is presently service connected for diabetes mellitus, type II,; residuals of a fractured nose; tinnitus; bilateral hearing loss; and residuals of a fractured left humerus.  There is no indication in the evidence of record that any of these conditions cause a collective effect on his PTSD.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).  

For these reasons, the Board declines to remand this case for referral to the Director, Compensation Service, for extraschedular consideration.  

In sum, the Board finds that the Veteran's PTSD has resulted in symptomatology resulting in social and occupational impairment with reduced reliability and productivity.  Accordingly, a 50 percent rating under 38 C.F.R. § 4.130, DC 9411, is appropriate for all periods on appeal.  In reaching this conclusion, the Board has considered all evidence of record; however, because the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1995); 38 C.F.R. § 4.3 (2015)

III. TDIU

A Veteran will be entitled to a TDIU upon establishing he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19 (2015).

To qualify for a total rating for compensation purposes on a schedular basis, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities-provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a). 

An extraschedular TDIU may be granted when the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met, but the veteran still contends that he is unemployable because of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  For a veteran to prevail on an extraschedular basis, the record must reflect some factor which takes the case outside the schedular criteria. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2.").  

In the instant matter, the record reflects that the Veteran has been unemployed since August 2006.  Although the Board has found that the Veteran is not entitled to a disability rating in excess of 50 percent for PTSD above, the Veteran is also service connected for diabetes mellitus, type II, at 20 percent disabling; residuals of a fractured nose at 10 percent disabling; tinnitus at 10 percent disabling; and residuals of a fractured left humerus and bilateral hearing loss, both non-compensably rated.  Combined, the Veteran has been rated as 70 percent disabled since February 2, 2008, and therefore, from that date forward, has met the statutory requirements for TDIU.  

A VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), submitted by the Veteran in October 2013, indicates that the Veteran's highest level of education includes two years of college, with additional training from the Executive Protection Institute in Security in May 1998.  Social Security applications indicate that the Veteran worked in the security field through August 2005, in corrections through February 2006 and as the owner and operator of a maintenance business from June through August 2006.  He asserts that he has been unemployed since that time.  The record also indicates that a great deal of his employment prior to his retirement was overseas.  His employment has included supervisory roles such as manger, shift supervisor, chief of security, personal assistant, case manager, and administrative specialist.  

The Veteran has been granted Social Security Disability due to osteoarthritis and an affective/mood disorder since January 2, 2006.  His application indicates that he suffers from severe deterioration of the right ankle bone, requiring him to wear a brace to take the weight off of his ankle, and to use a walker when walking.  He also reported needing to use a bone stimulator for 10 hours per day, and that he is required to take pain medication for his ankle which makes him drowsy and unable to concentrate.  He also reported depression leaving him with no energy or motivation.  Medical records showed a subchondral cyst situated involving the anterior aspect of the right tibia.  Although he has received treatment at a VA facility, the Veteran is not service-connected for this right ankle disability.

A SSA Physical Residual Functional Capacity Assessment from December 2008 indicates that the Veteran had some exertional limitations due to his right ankle.  No postural, manipulative, visual, communicative, or environmental limitations were found.  A SSA Mental Capacity Assessment completed in November 2008 found the ability to remember locations and work-like procedure and understand short and simple instructions to not be significantly limited.  The ability to understand and remember detailed instructions was moderately limited.  Concentration for extended periods was moderately limited, although the ability to perform activities within a schedule, maintain regular attendance and be punctual with customary tolerances, and the ability to sustain an ordinary routine without special supervision was not limited.  The ability to interact appropriately with the general public was moderately limited, although the examiner found the Veteran able to accept instructions and respond appropriately to criticism, and able to get along with coworkers and peers without distracting them or exhibiting behavioral extremes.  The examiner explicitly found that the Veteran retained the ability to perform simple, repetitive tasks and likely has the ability to perform tasks at higher levels in spite of moderate limitations.  He was able to meet the basic mental demands of work on a sustained basis despite any limitations resulting from his identified mental health disabilities.  

In October 2013, the Veteran underwent a VA examination which found that his diabetes, residuals of a fractured nose, and residuals of fractured left humerus caused no functional limitation given his level of education and work history.  Particularly, he was found capable of sedentary to light or moderate physical activity, based on those conditions alone, if he so chooses given his current skill set and educational background.

The Veteran's VA examinations with regard to his PTSD have been discussed above, and are incorporated into this portion of the decision.  As addressed above, those examinations have consistently reported that he has been out of work since approximately 2005 or 2006 due to the deterioration of the bone in his right ankle.  They have also found him to be generally able to work, with his PTSD only affecting his work efficiency or ability to perform occupational tasks during periods of significant stress.   In fact, as late as 2007, the Veteran reported wishing to engage in educational pursuits that would allow him to reenter the workforce despite his right ankle disability.  Generally, the Veteran functions satisfactorily with normal routine behavior, self-care and conversation.  

Having reviewed the medical and lay evidence of record, the Board has determined that none of the Veteran's service-connected disabilities, either individually or together, preclude him from obtaining or maintaining substantially gainful employment, consistent with his education and past occupational experience.  

In making this determination, the Board acknowledges the Veteran's assertions that his service-connected disabilities impair his functioning to some degree.  In fact, it is for that very reason that service connection was established and compensable ratings assigned in the first place.  However, the evidence of record reflects that the Veteran initially retired due to his right ankle-a condition which is not service connected.  Accordingly, the Board cannot consider that disability in assessing a possible award of TDIU.  While he does suffer from service-connected PTSD, diabetes mellitus, residuals of a fractured nose, tinnitus, residuals of a fractured left humerus, and bilateral hearing loss, the relevant evidence of record has not shown that those conditions, either alone or combined, have prevented the Veteran from securing or following a substantially gainful occupation.

In sum, the Board is of the opinion that none of the Veteran's service-connected disabilities preclude him from either obtaining or maintaining substantially gainful employment consistent with his education and past work experiences.  Particularly, he is not physically restricted from work by his service-connected disabilities (his non-service connected disabilities may cause such restrictions, but do not bear on this decision).  SSA records indicate that the Veteran retains ability to carry our short and simple instructions, has moderate limitation in ability to maintain attention, and he has the ability to maintain a consistent work pace and adhere to schedules.  To the extent that the Veteran has been awarded SSA disability, the fact remains that disability was awarded as a result of the Veteran's non-service-connected right ankle disability, in addition to various mood/affective disorders.  

In reaching this conclusion, the Board is sympathetic to the Veteran's present inability to maintain employment.  However, the evidence of record consistently points to his right ankle as the primary barrier to his ability to find and maintain employment in addition to his service-connected conditions, not the impairment caused by his service-connected disabilities alone.  As noted, the Veteran has a 
70 percent combined rating since February 27, 2008, and this is reflective of the average impairment in earning capacity resulting from his service-connected diseases and injuries and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1 (2015) ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  For this reason, the preponderance of the evidence of record is against entitlement to TDIU; therefore, it is denied.



ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.  

Entitlement to TDIU is denied.



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


